Citation Nr: 1540115	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a traumatic brain injury (TBI).  

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, August 2011, and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran's claims were remanded for additional development in September 2014.


FINDINGS OF FACT

1.  For the entire appeal period at issue, the Veteran's PTSD has been manifested by depressed mood, sleep impairment, anxiety, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

2.  There is no clear and unmistakable evidence that any headache disability preexisted the Veteran's entry to service.

3.  The Veteran's headaches are not attributable to his active military.   

4.  There is no clear and unmistakable evidence that a TBI preexisted the Veteran's entry to service.

5.  The Veteran's claimed TBI is not attributable to his active military



CONCLUSIONS OF LAW

1.  For the entire appeal period at issue, criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's representative indicated in an August 2012 statement that a VA PTSD examination performed in March 2012 was inadequate.  However, the Veteran was examined again in March 2015 and neither the Veteran nor his representative has objected to the adequacy of the March 2015 VA examination or any of the other examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

Of note, the Board remanded the Veteran's claim most recently in September 2014 in order to obtain any additional relevant medical records identified by the Veteran and for medical opinions and examinations to be obtained.  The Veteran failed to identify any additional treatment records and the examinations and opinions were obtained in March 2015 and April 2015, and there has been no objection voiced as to any conclusion drawn.  As such, the Board's order was fully complied with, and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran filed a claim of entitlement to service connection for PTSD in December 2009.  Initially, in a January 2011 rating decision, the claim for PTSD was denied.  Thereafter, in a March 2012 rating decision, the claim for PTSD was granted with rating of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 18, 2009, the date the Veteran's claim was received.  The Veteran disagreed with the rating assigned and this appeal ensued.  

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

 A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

At a July 2010 VA examination, the Veteran reported feeling depressed at times but he denied feelings of hopelessness or worthlessness.  He indicated that he was not a very social person and mainly associated with this family.  His energy level was described as fair.  He denied difficulty with focus or concentration.  He denied suicidal or self-harm thoughts and has never attempted suicide.  He denied excessive worry and anxiety.  He reported that his main worry was his financial situation.  He denied panic attacks.  He denied problems with his work history.  He indicated that he had been married and divorced three times and was married to his fourth wife at the time of the examination.  He indicated that he had two stepdaughters and one step-grandson but no biological children.  Mental status examination revealed that the Veteran was not in acute distress.  He was pleasant and cooperative.  He had good eye contact and his speech was normal in rate, rhythm, and volume.  His mood was reported to be good.  His affect was euthymic and his mood was congruent and appropriate.  His thought production was coherent and directed.  There was no looseness of associations, flight of idea, or blocking.  The Veteran denied suicidal and homicidal ideations.  He denied hallucination, delusions, paranoia, obsessions, and compulsions.  His sensorium was clear and he was oriented in three spheres.  His gross memory was intact for recent, remote, and immediate events.  His attention and concentration were fair and his insight and judgment were intact.  The examiner diagnosed alcohol dependence.  The examiner did not render a diagnosis of PTSD at that time.  

Treatment reports from the Vet Center dated from September 2010 to March 2011 reflect that the Veteran was diagnosed with PTSD and was generally oriented in three spheres with no signs of suicidal ideation.  His mood was noted to be both upset and stable and he was appropriate with the staff.  In a November 2010 statement, a counselor diagnosed the Veteran with PTSD and his symptoms were noted to include insomnia, isolation, startle reflex, nightmares, flashbacks, survivor's guilt, and intrusive memories.  

At a March 2012 VA examination, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60.  The examiner summarized the Veteran's PTSD symptoms as resulting in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress; or symptoms controlled by medication.  The Veteran indicated that he had been divorced three times and married four times.  He does not have any children.  He indicated that he has worked for thirty years as a car salesman.  He reported that he was in treatment at the Vet Center and had been prescribed Citalopram.  He denied a history of suicide attempts.  The Veteran's PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment.  The Veteran also endorsed feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The Veteran submitted a statement in October 2013 and indicated that he had been divorced four times.  He stated that his wife did not understand his PTSD and that discussing his PTSD stressed him out.  He reported nightmares, flashbacks and anger.  He indicated that his stress levels were up as he has reached retirement age.  
  
The Veteran submitted a statement in October 2014 and endorsed nightmares and depression related to his PTSD.  He indicated that his PTSD medication was not effective.  He reported trouble with alcohol and distressing thoughts of Vietnam.  He also reported having been divorced four times.  

At a March 2015 VA examination, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 64 which the examiner stated indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  The examiner summarized the Veteran's PTSD symptoms as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran indicated that he was married to a Guatemalan woman but she did not have a Visa and could not get to the United States.  He noted that she will move when her Visa is approved.  He reported that he had a few close friends with whom he spent time.  He noted that all of his family had passed away.  He reported that he attended church on a regular basis and enjoyed relaxing when he visits his wife in Guatemala.  The Veteran stated that was self-employed buying and selling automobiles at a car lot that he owned.  He spent his days cleaning cars and waiting for customers.  He worked sixty hours per week.  He was noted to use Citalopram for treatment for PTSD with moderate effectiveness and good tolerance.  He reported feelings of isolation but denied mania or depression.  He endorsed chronic fatigue.  He did not endorse any significant memory impairment.  He reported nightmares once per week without difficulty falling asleep.  He endorsed mild hypervigilance, exaggerated startle response, and reduced concentration when he was not busy.  He endorsed mild occupational impairment due to PTSD symptoms that contribute to mild irritability and mild impairment in his ability to interact with customers.  He also endorsed mild social impairment due to a lack of trust in others and irritability.  The examiner indicated that the Veteran was casually dressed and well-groomed and his thinking was logical and goal directed.  His affect was positive with a congruent mood.  He was oriented to person, place, and time.  He spoke with a normal rate of speech and tone of voice.  He maintained adequate eye contact and was cooperative during the examination.  He denied suicidal and homicidal ideations and he denied delusions or hallucinations.  The examiner indicated that the remaining components of the Veteran's mental status examination were within normal limits.  The only symptom of PTSD noted was anxiety.  The examiner indicated that there had been no clear deterioration of functioning since the Veteran's last examination.  The Veteran was noted to maintain his car dealership for the past fifteen years and had a few supportive relationships and a spouse.  He indicated that the Veteran's PTSD did not inhibit him from maintaining gainful employment.

Turning first to the GAF scores that were assigned during the period in question, the Veteran was assigned GAF scores ranging from 60 to 64 during the relevant time period at issue.  Scores in this range reflect symptoms from mild to moderate.  The Veteran's symptoms for the time period at issue are depression, anxiety, chronic sleep impairment, irritability, and outbursts of anger which are enumerated in the schedular criteria for a 30 percent rating.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are most consistent with a rating of 30 percent.  

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Board acknowledges the Veteran's assertions that he had no close family and had been divorced three or four times (the record reflects that he has reported both three and four divorces).  However, he also reported that he attended church regularly and spent time with close friends.  His close family was noted to be deceased and he has no children but he also noted that he spent time with his family.  A 50 percent rating generally contemplates a situation in which there is difficulty in establishing and maintaining effective relationships.  In this case, the Veteran maintained close friendships and as of the March 2015 VA examination was noted to be married.  As such, the Board does not believe that the Veteran's social inadaptability at this time was commensurate with a difficulty in establishing or maintaining relationships.

Additionally, while the Veteran endorsed outbursts of anger and irritability, he has consistently been deemed not to be a danger to himself or others and he has never been reported to be suicidal.  The Veteran's PTSD symptoms during the period at issue have not consisted of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once per week, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  His grooming has consistently been adequate.   His insight and judgment have also consistently been reported to be intact.  Consequently, the Veteran's PTSD was not shown to cause social impairment with reduced reliability and productivity. 

With regard to his occupational functioning, the record reveals that the Veteran was noted to have worked thirty years as a car salesman and owned his own car lot for the past fifteen years.  The Board acknowledges his report of mild irritability.  However, this finding is not tantamount to disturbances of motivation and mood as it has not impacted his business.  As noted, he worked at his business sixty hours per week and dealt with customers.  Consequently, the Veteran's PTSD was not shown to cause occupational impairment with reduced reliability and productivity.  

In sum, the Veteran's PTSD for the relevant time period at issue is most appropriately rated as 30 percent disabling.  The United States Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In this case, the Veteran's PTSD did cause some impairment.  However, this is to be expected as the Veteran was rated at 30 percent for his PTSD.  Were there no impairment, there would be no justification for such a rating.  As described, the PTSD-driven impairment was not shown to be so profound as to cause occupational and social impairment with reduced reliability and productivity.  As such, the Veteran's PTSD symptoms do not meet the next higher rating of 50 percent for the relevant time period at issue.   

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluation assigned for the time period at issue for the Veteran's service-connected PTSD is adequate in this case.  The Veteran's primary symptoms include depressed mood, sleep impairment, anxiety, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response, which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disability at issue.  Moreover, the schedular rating criteria and case law direct that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluations are adequate.  Therefore, a referral for extraschedular consideration is not warranted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b).   Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347   (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

TBI and Headaches

For historical purposes, the Veteran filed a claim of entitlement to service connection for headaches in December 2009.  The claim was denied in an August 2010 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

The Veteran filed a claim of entitlement to service connection for a TBI in April 2011.  The claim was denied in an August 2011 rating decision.  The Veteran disagreed with the denial and this appeal ensued.  

A review of the Veteran's service treatment records indicates that the Veteran's entrance examination reflects that a neurologic evaluation was normal.  On a report of medical history form prepared in conjunction with the entrance examination, the Veteran reported that he sustained a head injury in 1966.  He also reported frequent and severe headaches.  The examiner noted that the Veteran had occasional headaches relieved with Aspirin.  In October 1967, the Veteran reported weakness, faintness, and headaches.  He was assessed with possible pyuria.  Another entry in October 1967 noted a sore throat, nasal congestion, and headache aggravated by training.  He was noted to have a history of hypotension.  His blood pressure was minimally elevated at that time.  In August 1968, the Veteran reported that a cut on his head was causing headaches.  The examiner indicated that the Veteran's headaches seemed to be caused by hypertension and excess scar tissue and there was no indication of brain trauma.  At the Veteran's May 1969 separation examination, neurologic evaluation was normal.  The Veteran denied frequent and severe headaches but endorsed a history of head injury on a report of medical history form prepared in conjunction with the examination.  

The Veteran underwent an Agent Orange examination at VA in September 1985.  At that time he was noted to have sustained a cerebral concussion for twenty-four hours in 1966 and a cerebral concussion in 1983 with observation for several hours in the local hospital.  He underwent a repair of a laceration of the forehead in 1966.  He was noted to have frequent headaches since his concussion sustained as a result of an automobile accident in 1966.  He indicated that he used Aspirin for relief of headaches.  He was assessed with a history of head trauma and cephalgia, cerebral concussion by history.  At a September 1985 neurology consultation, the Veteran reported frequent headaches since a concussion sustained in an automobile accident in 1966.  He reported that he was involved in two automobile accidents and he did not suffer any unconsciousness at the first accident in 1966 but had a laceration repair on the left frontal scalp.  He recalled no posttraumatic neurological symptoms or signs and was not hospitalized for care.  A second automobile accident occurred "five to six years ago" at which time he was taken to the emergency room.  He denied symptoms following the accident and the duration of unconsciousness was not recalled.  The examiner's clinical impression was history of head trauma without apparent neurological deficits, physiological tremor, exaggerated, likely toxic, and chemical dependency, alcoholic type suspected.  

The Veteran was seen at VA in September 1997 with a report of frequent headaches which he thought was related to hypertension.  In December 2001, he reported frequent headaches.  The examiner assessed the Veteran with muscle tension headaches.  He declined medication and indicated that he would continue taking Aspirin.  In June 2002, he reported occasional headaches.  In September 2009, he reported headaches.  He denied dizziness.  He was assessed with headaches, likely migraine related.  In March 2010, the Veteran was seen for a follow up for migraine headaches.  In August 2011, he was noted to get occasional migraine type headaches.  

At a March 2010 VA examination, the Veteran reported that was involved in a motor vehicle accident with a loss of consciousness before service.  He indicated that he did not have headaches since that time and instead his headaches began in the past few years.  He noted that his headaches were in various places in his head involving the whole head, unilateral, or the left eye.  He denied nausea, vomiting, aura, scotoma, and photophobia.  He denied other neurologic symptoms such as seizures and tremors.  He did not report any other head trauma.  The examiner assessed the Veteran with intermittent post-concussion headache.  The examiner indicated that there was clear and unmistakable evidence that the Veteran suffered a preexisting head concussion and injury in 1966, prior to service.  
The examiner also noted that there had been other instances of headaches documented throughout the years and during service.  The examiner indicated that the Veteran had two substantial head injuries both of which occurred when he was not in service.  The examiner reported that post-concussion headaches can vary in intensity and there was no current objective evidence of any aggravation of the Veteran's headaches during service.  He noted that at the times the Veteran was treated for headaches during service he had other acute illnesses and the headaches were more likely a temporary or intermittent flare.  He opined that the Veteran's headaches were less likely than not as a result of or aggravated by military service. 

At a March 2012 VA examination, the examiner noted a motor vehicle accident prior to service.  The examiner also indicated that the Veteran sustained injuries from an assault in service that resulted in the Veteran's service connected lip laceration scar.  The examiner noted that after the assault there was loss of consciousness and headaches, among other symptoms.  After examination, the examiner did not specifically state whether the Veteran had a diagnosis of a TBI or other residual of the in-service assault or whether such assault aggravated a preexisting concussion or headaches disability.  Rather, the examiner stated that "[i]f this is TBI, he should have had more symptoms early on and should have gotten better over time.  However, he reported recent change in worsening of his memory and attention as well as more emotional [in]stability.  Recent decline of his cognitive function, together with emotional instability seems to have other etiology than the potential brain injury from assault over 40 years ago."

At a VA examination in March 2015, the Veteran was noted to have a diagnosis of tension headaches.  The Veteran reported that he was assaulted by a sergeant and sustained a lip laceration and a chipped tooth during service.  He did not report a head injury at that time.  The examiner reviewed the Veteran's relevant medical history in service and since that time.  The Veteran reported that he has always had headaches but they had worsened in the past few years.  He indicated that recently when he had a headache he got nauseated and was sensitive to light and sound.  The Veteran also reported a twenty year history of headaches.   The Veteran indicated that he did not have a TBI diagnosed during service.  The Veteran reported headaches five out of seven days and severe headaches once or twice a month.  Following a review of the claims file and the Veteran's symptoms, the examiner indicated that there was no evidence of any residuals of occasional headaches relived by Aspirin, or residuals secondary to a possible concussion.  The examiner noted that there was no evidence that the Veteran actually incurred a TBI or concussion either before or during his period of service.  The examiner indicated that the Veteran's medical records reflect that he had a head laceration which implies a head injury but a head injury can occur without any evidence of TBI or concussion.  

At the March 2015 VA examination, the VA examiner reviewed the Veteran's relevant medical records and noted that there was no medical evidence that the Veteran suffered a concussion or any serious consequences as a result of his automobile accident prior to service or in 1980 and there was no aggravation of concussion symptoms by his period of service.  The examiner concluded that there was not clear and unmistakable evidence that the Veteran had a concussion prior to service and therefore nothing to aggravate.  The examiner opined that it was less likely than not that the Veteran's complaints of a concussion disability were incurred in or caused by any incident, disease, or injury during service.  The examiner noted the Veteran's history of a head laceration prior to service and occasional headaches after service relieved by Aspirin.  The examiner indicated that this evidence implied that the Veteran did not have any long term neurological symptoms well after his supposed concussions.  The examiner also opined that it was less likely than not that the Veteran's headache disability was incurred in or aggravated by any incident, disease, or injury during service.  The examiner once again noted the Veteran's medical history both before, during, and after service and indicated that the Veteran had no neurological symptoms after service and many years later (2009/2010) he was diagnosed with tension/migraine headaches.  The examiner concluded that there was absolutely no medical link between the Veteran's reports of occasional headaches relived with Aspirin to his present tension/migraine headache syndrome.  The examiner noted that the Veteran's occasional headaches relieved with Aspirin are not congruent with a chronic headache condition with functional limitation.  

At a VA examination in April 2015, the examiner noted that the Veteran did not have or has ever had a TBI or residuals of a TBI.  The Veteran reported a history of headaches both prior to service and after an assault in service where he was not sure whether he lost consciousness.  He noted that he had been involved in a motor vehicle accident prior to service and was not knocked unconscious.  He required stitches on his forehead after the accident.  His current headache symptoms included a daily headache that went away after a cup of coffee usually less than forty-five minutes after getting up.  Once or twice a month he had a headache that lasted longer.  He denied problems with memory, attention, and concentration.  The examiner noted that the Veteran's judgment was normal, his social interaction was routinely appropriate, his motor activity was normal, and his visual spatial orientation was normal.  The Veteran endorsed mild or occasional headaches and mild anxiety.  There were no neurobehavioral effects of a TBI, the Veteran was able to communicate with spoken and written language, and he had normal consciousness.  Following a review of the claims file and examination of the Veteran, the examiner concluded that although the Veteran experienced a few injuries of the head, there was no clear indication that the Veteran suffered a TBI.  She opined that it was less likely than not that his headaches were due to a TBI and were more likely due to tension/stress and PTSD.  She also concluded that since there was no clear evidence for a pre-existing TBI, it could not be aggravated by military service.  Finally, she indicated that the Veteran did not have a concussion disability and as such it could not be incurred in or aggravated by the injury during service.      

As an initial matter, the Board finds that there is not clear and unmistakable evidence that either a headache disability or a TBI existed prior to service.  Although the March 2010 VA examiner indicated that there was clear and unmistakable evidence that the Veteran suffered a preexisting head concussion and injury in 1966 prior to service, there is no record of this accident and it is unclear based on the medical records associated with the claims file whether the Veteran was actually ever unconscious .  The post-service treatment reports indicate that the Veteran was both unconscious following the accident and that he did not lose consciousness.  Moreover, neither a headache disability nor a TBI were noted at his entrance to service.  Consequently, the Veteran was presumed sound at his entrance to service.  

With regard to the claimed headache disability, the Board finds that the competent medical evidence does not show a relationship between the Veteran's headache disability and his period of active service.  

The competent medical evidence does not show, or even suggest, a relationship between the Veteran's headaches and his period of active service.  The only medical opinions of record found that the Veteran's headaches were not aggravated by service nor were they related to his military service.    

The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his headache disability is related to his period of service.  

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's headaches and his period of service.

To the extent the Veteran believes his headaches are directly related to service, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Turning to the claim for a TBI, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of a TBI at any time during service or since that time.  The most probative evidence of record indicates that there is no clear evidence of a diagnosis of a TBI. The Board finds that the preponderance of the evidence is against a finding that a diagnosis of a TBI is warranted. 

In the absence of a diagnosis of a TBI, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Although the Veteran has contended that he has a TBI related to his active service, he has submitted no competent medical evidence or opinion to corroborate that contention.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).  The Veteran's opinion is not competent to provide a medical diagnosis or the requisite etiology of the claimed TBI because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the Veteran's statements regarding his belief that he has a TBI related to service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as a medical diagnosis requiring objective medical testing or an opinion as to etiology.  The Board finds the VA examiners' opinions the most probative because of the medical training of those examiners.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a TBI, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

	
ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

Entitlement to service connection for a TBI is denied.  

Entitlement to service connection for headaches is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


